Barnard, P. J.:
By section 282 of the old Code judgments ceased to be a lien upon lands of the debtor at the expiration of ten years from the date of docketing in the county where the lands were situated. The Revised Statutes (part 3, chap. 6, tit. 4, art. 1, §§ 4, 5) were superseded by this section of the old Code. (Evans v. Hill, 18 Hun, 464.)
> These provisions of the Revised Statutes determined that a judgment should bind and be a charge upon the lands of the debtor, and that “from and after ten years from the time of the docketing * * * it shall cease to bind or be a charge * * * as against purchasers in good faith,” etc.
Section 282 of the Code determined the same thing and is clearly intended as a substitute for the former, and the language of the Code making the judgment a lien for ten years and omitting the provisions of the Revised Statutes above mentioned, which limited the lien to ten years in respect to purchasers in good faith and subsequent incumbrancers, discloses an intention to make a judgment a lien upon lands for ten years and no longer. But although the lien ceases it does not follow that the creditor is deprived of the right to sell his debtors’ real estate at any time while it is in his legal possession. (Beard v. Sinnott, 35 N. Y. Supr., 51.) And in this action the judgments were liens at the time the suit was commenced, and the judgment creditors were made parties and the interests of all must be determined with reference to their rights as they existed at the commencement of the action. All the parties interested in the property were before the- court and the action was for the purpose of setting apart to each party his share or interest, and it was proper that the judgment creditors should enforce their claims in this action and not resort to other remedies, and it was not •necessary that they should in order to save their rights. Their liens *437were preserved although the action was continued beyond the ten-year limit. Any proceedings taken upon their judgments after the commencement of the action would have been taken subject to whatever judgment was rendered herein.
Interlocutory judgment modified so as to declare the judgments claims and entitled to payment according to their priority out of the proceeds of sale after the payment of the expenses of suit and the dower interest.
Dykman, J., concurred; Cullen, J., not sitting.
Part of decree appealed from reversed, and decree modified in accordance with opinion. Order to be settled by Justice Barnard.